Citation Nr: 1643714	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-27 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for right knee osteoarthritis rated as 10 percent since June 13, 2005.

2.  Entitlement to a higher initial rating for left knee osteoarthritis rated as 10 percent since June 13, 2005.

3.  Entitlement to a higher initial rating for right hip limitation of abduction rated as 20 percent since March 7, 2013.

4.  Entitlement to a higher initial rating for right hip limitation of extension rated as 10 percent since June 13, 2005.  

5.  Entitlement to a higher initial rating for right hip limitation of flexion rated as noncompensable from June 13, 2005 to March 7, 2013, and 10 percent thereafter.  

6.  Entitlement to a higher initial rating for left hip limitation of abduction rated as 20 percent since March 7, 2013.  

7.  Entitlement to a higher initial rating for left hip limitation of extension rated as 10 percent since June 13, 2005.  

8.  Entitlement to a higher initial rating for left hip limitation of flexion rated as noncompensable from June 13, 2005 to March 7, 2013, and 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active duty service in the U.S. Army from December 1988 to August 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2012 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).  

In May 2016, a hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

As a preliminary matter, the Board notes that the record reflects a conflict between the issues certified for appeal by the AOJ and the issues being pursued by the Veteran's counsel.  It is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits and that, once apparent, a potential jurisdictional defect may be raised by the court, tribunal or any party, sua sponte, at any stage in the proceedings.  Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Within the VA regulatory system, the Board is the sole arbiter of decisions concerning its jurisdiction.  38 C.F.R. § 20.101 (c).  The Board has statutory authority to review all questions necessary to a decision in the matter, and is not necessarily limited to the issue(s) certified for appeal.  38°U.S.C.A. §§ 511(a), 7104(a) (West 2014).  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board's authority to review an adverse AOJ decision is initiated upon a claimant's submission of a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) has been furnished.  38°U.S.C.A. §§ 7105(a); 38 C.F.R. § 20.200.  A NOD must (1) express disagreement with a specific determination of the AOJ; (2) be filed in writing; (3) be filed with the AOJ; (4) be filed within one year after the date of mailing of notice of the AOJ decision; and (5) be filed by the claimant or the claimant's authorized representative.  38 C.F.R. §§ 20.201, 20.300.  While special wording is not required, a NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002). 

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals" or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A Substantive Appeal must be filed within 60 days from the date that the AOJ mails the SOC to the claimant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 C.F.R. § 20.302(b)(1).

In determining its jurisdiction, the Board must be cognizant that the VA adjudicative system is non-adversarial and pro-claimant in nature wherein pro se filings are liberally and sympathetically construed.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); EF. v. Derwinski, 1 Vet. App. 324 (1991).

The Board finds that this case originates from a June 2012 rating decision which granted service connection for osteoarthritis of the right and left knees and assigned separate 10 percent ratings under Diagnostic Code (DC) 5260 effective June 13, 2005; granted service connection for right hip disability and assigned a 10 percent rating for limitation of extension under DC 5251 and a noncompensable rating for limitation of flexion under DC 5252 effective June 13, 2005; and granted service connection for left hip disability and assigned a 10 percent rating for limitation of extension under DC 5251 and a noncompensable rating for limitation of flexion under DC 5252 effective June 13, 2005.

The Board observes that a prior AOJ rating decision dated September 2005 granted service connection for hyperesthesia of the right and left lower extremities, and assigned separate 10 percent ratings under DC 8520 effective June 13, 2005.  By letter dated September 29, 2005, the Veteran was notified of the September 2005 decision and his appellate rights.  However, the Veteran did not appeal the effective date of award assigned.  See generally Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity, and the only basis for challenging the effective of a now final decision date by a motion of clear and unmistakable error (CUE)).

However, the Veteran did submit a written statement in November 2005 seeking service connection for disability of the "Bilateral knee problems" and "Bilateral hip problems."

In written correspondence received in September 2012, the Veteran filed an "NOD - Notice of Disagreement with Finding and Rateings [sic] letter from Appeals Management Center Dated June 20, 2012."  The Veteran's then representative of record, in a letter dated September 24, 2012, also stated that "[t]he veteran is in disagreement with the findings and evaluations assigned by the AMC rating decion [sic] of June 20, 2012."

On July 9, 2013, the AOJ issued an SOC limited to the initial ratings assigned for the right knee, left knee, right hip and left hip ratings.

On July 23, 2013, the AOJ also issued a rating decision which granted "service connection" for limitation of right and left hip abduction, and assigned separate 20 percent initial ratings under DC 5253 effective March 7, 2013.  The AOJ also awarded separate 10 percent ratings for right and left hip limitation of flexion under DC 5252 effective March 7, 2013.  

In October 2013, the Veteran submitted an NOD with respect to the ratings assigned for the various limitation of motion in multiple planes for his right and left hip disabilities.  At this time, the Veteran argued his entitlement to effective dates of awards "minimally to 2005," but also noted having filed an original claim for low back disability in 1993.

At the hearing in May 2016, and in a separate brief submitted in July 2016, the Veteran's attorney essentially argued entitlement to higher ratings for the lower extremities - particularly radiculopathy - extending back to the original service connection grant of low back disability.  It was argued that the Veteran did not receive his procedural rights pertaining to the June 1993 rating decision which awarded service connection for the low back disability.

After a review of this procedural posture, the Board finds that the Veteran has properly appealed to the Board the initial ratings assigned for his right knee, left knee, right hip and left hip disabilities which potentially extend to the initial effective date of June 13, 2005.  The AOJ has assigned separate disability ratings for the right and left hips based upon the affected plane of motion, and the Board considers the July 23, 2013 award of "service connection" for limitation of right and left hip abduction to be a continuation of the initial rating claim for right and left hip disability in general.  The Board, therefore, has rephrased these issues accordingly and will consider whether separate ratings for limitation of abduction in both hips extends to June 13, 2005.

The Board, however, does not find jurisdiction over issues of entitlement to earlier effective dates for the award of service connection for paresthesia of the right and left lower extremities as the Veteran did not appeal the effective date of award assigned in the September 2005 rating decision.  See Rudd, 20 Vet. App. 296 (2006).  Similarly, the Veteran did not submit an NOD within one year of the June 2012 rating decision with respect to the effective date of award for service connection for the knees and hips- he only appealed the initial rating.  Thus, the Board cannot address those issues at this time (which, parenthetically, were not certified to the Board).  

The Board is cognizant of the arguments forwarded by the Veteran's attorney.  It is the opinion of the Board that such arguments are more properly addressed in a CUE motion, but the Board has no jurisdiction over such issue at this time.

The Board also notes that an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  During the October 2011 and March 2013 VA examinations, it was noted that the Veteran's hip, knee and lower extremity conditions impacted his ability to work.  The Veteran also indicated during his May 2016 hearing that while he was technically working, he was being forced into medical retirement because of his back and lower legs disabilities.  The Board notes that while the Veteran's service-connected disabilities are shown to have an impact on his ability to perform physical labor, it has not been alleged that his disabilities render him unemployable.  Rather, the Veteran is currently earning income above the poverty level.  Thus, the Board concludes that the issue of entitlement to TDIU has not been reasonably raised by the record.  Notably, the Veteran's counsel indicated that such a claim would be filed at the appropriate time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.

REMAND

The Veteran appeals the denial of a higher initial rating for right knee osteoarthritis rated as 10 percent since June 13, 2005; a higher initial rating for left knee osteoarthritis rated as 10 percent since June 13, 2005; a higher initial rating for right hip limitation of abduction rated as 20 percent since March 7, 2013; a higher initial rating for right hip limitation of extension rated as 10 percent since June 13, 2005; a higher initial rating for right hip limitation of flexion rated as noncompensable from June 13, 2005 to March 7, 2013, and 10 percent thereafter; a higher initial rating for left hip limitation of abduction rated as 20 percent since March 7, 2013; a higher initial rating for left hip limitation of extension rated as 10 percent since June 13, 2005; and a higher initial rating for left hip limitation of flexion rated as noncompensable from June 13, 2005 to March 7, 2013, and 10 percent thereafter.  

The Veteran was last provided a VA examination in connection with his service-connected disabilities in March 2013.  Subsequent to the March 2013 VA examination, however, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id.  

A review of the claims file reveals that neither the March 2013 VA examination nor the VA treatment records dated from July 2005 to June 2014 demonstrate range of motion testing for both knees and hips in passive motion, weight-bearing, and nonweight-bearing situations.  In short, the VA examination is inadequate.  Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.

As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected knee and hip disabilities.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees and hips in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  On remand, ongoing VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA outpatient treatment records since April 2016.  

2.  After any additional records are associated with the claims file, schedule the Veteran for VA examination to ascertain the current severity and manifestations of his service-connected knee and hip disabilities.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should provide information concerning the nature and extent of the disabilities.  Also, range of motion findings reported in degrees must be provided in the examination report.  The examination report should include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement and on flare-ups must be noted in the examination report, if applicable.

Also, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA examination must include range of motion testing for both knees and hips in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination should also include a statement as to the effect of the Veteran's service-connected knee and hip disabilities on his occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

3.	After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issues on appeal.  The AOJ should consider the propriety of separate ratings under all potentially applicable diagnostic codes for the knees and hips effective June 13, 2005.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

